DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al.  (United States Patent Application Publication US 2015/0207102 A1), hereinafter referenced as Jeong, in view of Pan (United States Patent Application Publication US 2021/0255720 A1), hereinafter referenced as Pan.
	Regarding Claim 1, Jeong discloses “A touch sensor component” (Figure 2, Item 200 ‘touch screen panel’), “comprising: a substrate” (Figure 4, Item 200a ‘flexible touch substrate’), “wherein the substrate comprises a first region, a bend region, a second region and a binding region” (Figure 1 and 4 (Notice that the touch substrate of Figure 4 
	In a similar field of endeavor, Pan teaches a foldable touch panel 30 having a lead wire area 33 or binding area (Figure 3, Items 30 and 33) that is connected to an integrated drive circuit or chip 40 for sensing (Paragraph [0025], Figure 2, Item 40).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide where signals from the binding block are transmitted “to a touch control chip” because one having ordinary skill in the art 
	Regarding Claim 2, Jeong and Pan, the combination of hereinafter referenced as JP, disclose/ teach everything claimed as applied above (See Claim 1).  In addition, Jeong discloses “wherein the binding region is disposed adjacent to the first region and is sequentially disposed along a second direction” (Figure 4 (Notice that numerical 4 region which is lowest from top to bottom of Figure 4 includes an area or region where extension parts 213 and 233 are disposed adjacent numerical 1 region (i.e. first region) along a second direction from left to right of Figure 4.)).
Regarding Claim 3, JP disclose/ teach everything claimed as applied above (See Claim 1).  In addition, Jeong discloses “wherein the binding region is disposed adjacent to the second region and is sequentially disposed along a second direction” (Figure 4 (Notice that numerical 4 region which is lowest from top to bottom of Figure 4 include an area or region where extension parts 213 and 233 are disposed adjacent numerical 3 region (i.e. second region) along a second direction from left to right of Figure 4.)).
Regarding Claim 4, JP disclose/ teach everything claimed as applied above (See Claim 2).  In addition, Jeong discloses “wherein the first direction and the second direction are perpendicular to each other” (Figure 4 (Notice that the first direction from top to bottom of Figure 4 is perpendicular or normal to the second direction which runs from left to right of Figure 4.)).
Regarding Claim 5, JP disclose/ teach everything claimed as applied above (See Claim 3).  In addition, Jeong discloses “wherein the first direction and the second direction are perpendicular to each other” (Figure 4 (Notice that the first direction from top to bottom 
Regarding Claim 6, JP disclose/ teach everything claimed as applied above (See Claim 1).  In addition, Jeong discloses “wherein the binding region is disposed adjacent to the first region” (Figure 4 (Notice that numerical 4 region which is lowest from top to bottom of Figure 4 includes an area or region where extension parts 213 and 233 are disposed adjacent numerical 1 region (i.e. first region) along a second direction from left to right of Figure 4.)), “and the second region” (Figure 4 (Notice that numerical 4 region which is lowest from top to bottom of Figure 4 include an area or region where extension parts 213 and 233 are disposed adjacent numerical 3 region (i.e. second region) along a second direction from left to right of Figure 4.)).
Regarding Claim 7, JP disclose/ teach everything claimed as applied above (See Claim 6).  In addition, Jeong discloses “wherein the binding region comprises a first sub-binding region” (Figure 4 (Notice that numerical 4 region which is lowest from top to bottom of Figure 4 includes an area or region where extension parts 213 and 233 are disposed adjacent numerical 1 region (i.e. first region) along a second direction from left to right of Figure 4.)), “and a second sub-binding region” (Figure 4 (Notice that numerical 4 region which is lowest from top to bottom of Figure 4 include an area or region where extension parts 213 and 233 are disposed adjacent numerical 3 region (i.e. second region) along a second direction from left to right of Figure 4.)), “the first sub-binding region is disposed adjacent to the first region” (Figure 4 (Notice that numerical 4 region which is lowest from top to bottom of Figure 4 includes an area or region where extension parts 213 and 233 are disposed adjacent numerical 1 region (i.e. first region) along a 
“the first sub-binding block is disposed on the first sub-binding region” (Figure 4 (Notice that numerical 4 region which is lowest from top to bottom of Figure 4 includes an area or region where extension parts 213 and 233 are disposed adjacent numerical 1 region (i.e. first region) and said extension parts form a first sub-binding block along a second direction from left to right of Figure 4.)), “and the second sub-binding block is disposed on the second sub-binding region” (Figure 4 (Notice that numerical 4 region which is lowest from top to bottom of Figure 4 includes an area or region where extension parts 213 and 233 are disposed adjacent numerical 3 region (i.e. second region) and said extension parts form a second sub-binding block along a second direction from left to right of Figure 4.)).
Claim 8, Jeong discloses “A touch sensor component” (Figure 2, Item 200 ‘touch screen panel’), “comprising: a substrate” (Figure 4, Item 200a ‘flexible touch substrate’), “wherein the substrate comprises a first region, a bend region, a second region and a binding region” (Figure 1 and 4 (Notice that the touch substrate of Figure 4 is bent along the profile shown in Figure 1 to have a first region (i.e. upper region of Figure 4, it will be of help to think of Figure 4 separated into 4 regions 1 – 4 where 1 is said upper region and regions 1 – 4 run from top to bottom of the page in numerical order), a bend region (i.e. numerical 2 region as described above, just under numerical 1 region (said upper region of Figure 4), a second region (i.e. numerical 3 region as described above, just under said numerical 2 region, and a binding region (i.e. at least numerical 4 region as described above, at least partially under said numerical 3 region, numerical 4 region comprising contact parts 214 and 224).)), “a touch sensor layer, wherein the touch sensor layer is disposed on the substrate” (Figure 4 (Notice that electrode pattern units 211 and 221 form a touch sensor layer are disposed on substrate 200a.)),  “the touch sensor layer comprises a first touch sensor block, a second touch sensor block, and a binding block; the first touch sensor block is disposed on the first region, the second touch sensor block is disposed on the second region, an area of the first region is equal to an area of the second region, and the binding block is disposed on the binding region” (Figure 4 (Notice that a portion of electrode pattern units 211 and 221 in said numerical region 1 form a first touch sensor block disposed in the first region (numerical 1), a portion of electrode pattern units in said numerical region 3 form a second touch sensor block disposed in the second region (numerical 3), a chosen area of the first region (numerical 1) is equal to a chosen area of the second region (numerical 3), and a portion of extension parts 213 and 214 in 
	In a similar field of endeavor, Pan teaches a foldable touch panel 30 having a lead wire area 33 or binding area (Figure 3, Items 30 and 33) that is connected to an integrated drive circuit or chip 40 for sensing (Paragraph [0025], Figure 2, Item 40).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide where signals from the binding block are transmitted “to a touch control chip” because one having ordinary skill in the art would want to ‘realize the touch sensing control function’ (Pan, Paragraph [0022], Lines 13 – 16).
Claim 9, JP disclose/ teach everything claimed as applied above (See Claim 8).  In addition, Jeong discloses “wherein the first region, the bend region, and the second region are sequentially disposed side by side along a first direction” (Figure 4 (Notice that the first region (numerical 1), bend region (numerical 2), and the second region (numerical 3) are sequentially disposed along a first top to bottom direction.)).
Regarding Claim 10, JP disclose/ teach everything claimed as applied above (See Claim 9).  In addition, Jeong discloses “wherein the binding region is disposed adjacent to the first region and is sequentially disposed along a second direction” (Figure 4 (Notice that numerical 4 region which is lowest from top to bottom of Figure 4 includes an area or region where extension parts 213 and 233 are disposed adjacent numerical 1 region (i.e. first region) along a second direction from left to right of Figure 4.)).
Regarding Claim 11, JP disclose/ teach everything claimed as applied above (See Claim 9).  In addition, Jeong discloses “wherein the binding region is disposed adjacent to the second region and is sequentially disposed along a second direction” (Figure 4 (Notice that numerical 4 region which is lowest from top to bottom of Figure 4 include an area or region where extension parts 213 and 233 are disposed adjacent numerical 3 region (i.e. second region) along a second direction from left to right of Figure 4.)).
Regarding Claim 12, JP disclose/ teach everything claimed as applied above (See Claim 10).  In addition, Jeong discloses “wherein the first direction and the second direction are perpendicular to each other” (Figure 4 (Notice that the first direction from top to bottom of Figure 4 is perpendicular or normal to the second direction which runs from left to right of Figure 4.)).
Claim 13, JP disclose/ teach everything claimed as applied above (See Claim 11).  In addition, Jeong discloses “wherein the first direction and the second direction are perpendicular to each other” (Figure 4 (Notice that the first direction from top to bottom of Figure 4 is perpendicular or normal to the second direction which runs from left to right of Figure 4.)).
Regarding Claim 14, JP disclose/ teach everything claimed as applied above (See Claim 9).  In addition, Jeong discloses “wherein the binding region is disposed adjacent to the first region” (Figure 4 (Notice that numerical 4 region which is lowest from top to bottom of Figure 4 includes an area or region where extension parts 213 and 233 are disposed adjacent numerical 1 region (i.e. first region) along a second direction from left to right of Figure 4.)), “and the second region” (Figure 4 (Notice that numerical 4 region which is lowest from top to bottom of Figure 4 include an area or region where extension parts 213 and 233 are disposed adjacent numerical 3 region (i.e. second region) along a second direction from left to right of Figure 4.)).
Regarding Claim 15, JP disclose/ teach everything claimed as applied above (See Claim 6).  In addition, Jeong discloses “wherein the binding region comprises a first sub-binding region” (Figure 4 (Notice that numerical 4 region which is lowest from top to bottom of Figure 4 includes an area or region where extension parts 213 and 233 are disposed adjacent numerical 1 region (i.e. first region) along a second direction from left to right of Figure 4.)), “and a second sub-binding region” (Figure 4 (Notice that numerical 4 region which is lowest from top to bottom of Figure 4 include an area or region where extension parts 213 and 233 are disposed adjacent numerical 3 region (i.e. second region) along a second direction from left to right of Figure 4.)), “the first sub-binding 
“the first sub-binding block is disposed on the first sub-binding region” (Figure 4 (Notice that numerical 4 region which is lowest from top to bottom of Figure 4 includes an area or region where extension parts 213 and 233 are disposed adjacent numerical 1 region (i.e. first region) and said extension parts form a first sub-binding block along a second direction from left to right of Figure 4.)), “and the second sub-binding block is disposed on the second sub-binding region” (Figure 4 (Notice that numerical 4 region which is lowest from top to bottom of Figure 4 includes an area or region where extension parts 213 and 
Regarding Claim 16, JP disclose/ teach everything claimed as applied above (See Claim 8).  In addition, Jeong discloses “wherein the touch sensor layer further comprises a third touch sensor block, and the third touch sensor block is disposed on the bend region” (Figure 4 (Notice that a portion of electrode pattern units in said numerical region 2 form a third touch sensor block disposed in the bend region (numerical 2).)).
Regarding Claim 17, Jeong discloses “An electronic device” (Figure 2, Item 1 ‘flexible display apparatus’,  “comprising a display body” (Figure 2, Item 100 ‘flexible display panel’, “and a touch sensor component” (Figure 2, Item 200 ‘touch screen panel’),  “and a substrate of the touch sensor component covers an upper surface, a lateral surface, and lower surface of  the display body; wherein a touch sensor layer of the touch sensor component is disposed on a side of the substrate away from the display body; or the touch sensor layer of the touch sensing component is disposed on a side of the substrate close to the display body” (Figure 4, Item 200a ‘flexible touch substrate’ and Figure 2, Items 200 and 100 (Notice that substrate 200a of touch screen panel 200 is over top of and cover an upper surface (i.e. surface of display body 100 in bent formation shown with arrow shooting to the left in Figure 1), a lateral surface (i.e. surface of display body 100 in bent formation that is under the portion with the arrow shooting to the left  and forming a lateral side bend), and a lower surface (i.e. surface of the display body 100 that is visual blocked by the overlap of the bottom of  flexible display apparatus 1 and to the side of the lateral surface described above) the display body 100, wherein a touch 
	In a similar field of endeavor, Pan teaches a foldable touch panel 30 having a lead wire area 33 or binding area (Figure 3, Items 30 and 33) that is connected to an integrated drive circuit or chip 40 for sensing (Paragraph [0025], Figure 2, Item 40).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide where signals from the binding block are transmitted “to a touch control chip” because one having ordinary skill in the art 
Regarding Claim 18, JP disclose/ teach everything claimed as applied above (See Claim 17).  In addition, Jeong discloses “wherein the first region, the bend region, and the second region are sequentially disposed side by side along a first direction” (Figure 4 (Notice that the first region (numerical 1), bend region (numerical 2), and the second region (numerical 3) are sequentially disposed along a first top to bottom direction.)).
Regarding Claim 19, JP disclose/ teach everything claimed as applied above (See Claim 18).  In addition, Jeong discloses “wherein the binding region is disposed adjacent to the first region and is sequentially disposed along a second direction” (Figure 4 (Notice that numerical 4 region which is lowest from top to bottom of Figure 4 includes an area or region where extension parts 213 and 233 are disposed adjacent numerical 1 region (i.e. first region) along a second direction from left to right of Figure 4.)).
Regarding Claim 20, JP disclose/ teach everything claimed as applied above (See Claim 18).  In addition, Jeong discloses “wherein the binding region is disposed adjacent to the second region and is sequentially disposed along a second direction” (Figure 4 (Notice that numerical 4 region which is lowest from top to bottom of Figure 4 include an area or region where extension parts 213 and 233 are disposed adjacent numerical 3 region (i.e. second region) along a second direction from left to right of Figure 4.)).
Response to Applicants Amendments and Arguments
	Applicants amendments and arguments filed January 07, 2022 have been fully considered.

	Second, the amendments to Claim 8 have overcome the rejections of Claim 9 – 16 under 35 U.S.C. 112(d) as set forth and made of record in the Office Action mailed October 14, 2021.
	Third, the amendment to Claim 20 has overcome the rejection of Claim 20 under 35 U.S.C. 112(b) as set forth and made of record in the Office Action mailed October 14, 2021.
 	Fourth, the Examiner disagrees that - - Jeong fails to disclose that the first region and the second region have an equal area - - (REMARKS, Page 10, Lines 18 – 19 (Line reference made by a written lines including headings and excluding blank lines.)). The Examiner disagree because of the reasoning set forth in the rejections above which explains that an area can be chosen of the first region (numeral 1) that is equal to an area chosen for the second region (numerical 3).
	Finally, the Examiner disagrees that - - Jeong shows that the touch screen panel 200 (corresponding to the substrate of the touch sensor component of the claimed invention) only covers an upper surface of the flexible display panel 100 - - (REMARKS, Page 14, Lines 4 – 6 (Line reference made by a writen lines and excluding blank lines.)). The Examiner disagrees because of the reasoning set forth in the rejection of Claim 17 above which explains that the bending formation of Figure 1 gives display panel 100 surfaces which are covered as described in Claim 17. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M BUTCHER whose telephone number is (571)270-5575.  The examiner can normally be reached on Monday – Friday from 6:30 AM to 3:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Zimmerman, can be reached at (571) 272 - 3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BRIAN M BUTCHER/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        February 28, 2022